Citation Nr: 1007875	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left leg operation, to 
include infection, muscle atrophy, and swelling of the groin 
and a back disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
residual left knee scar, status post Baker's cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2006 and 
August 2008 by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that in an August 2009 VA Form 
9 the Veteran expressed his desire for a Board hearing.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board hearing with a Veterans Law Judge 
sitting at the RO as soon as 
practicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


